IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-63,379-02


                           EX PARTE VICTOR MORENO, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. B-4582-16-02-W-1 IN THE 242ND DISTRICT COURT
                             FROM SWISHER COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault

and sentenced to thirty years’ imprisonment. The Seventh Court of Appeals dismissed his appeal.

Moreno v. State, No. 07-18-00123-CR (Tex. App.—Amarillo Apr. 25, 2018) (not designated for

publication).

        Applicant contends, among other things, that his sentence is illegal. Applicant has alleged

facts that, if true, might entitle him to relief. Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim.

App. 1999). In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez,
                                                                                                         2

334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings

of fact. The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In

the appropriate case, the trial court may rely on its personal recollection. Id.

          If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

          The trial court shall make findings of fact and conclusions of law as to whether Applicant

was convicted of a second or first degree felony, his sentence was enhanced, and his thirty-year

sentence is illegal. The trial court shall also make any other findings of fact and conclusions of law

that it deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus

relief.

          This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: November 14, 2018
Do not publish